          Case 7:17-cv-08943-CS-JCM Document 688 Filed 03/22/21 Page 1 of 2
Russell Mangas                                                       330 North Wabash Avenue
Direct Dial: (312) 876-7697                                          Suite 2800
russell.mangas@lw.com                                                Chicago, Illinois 60611
                                                                     Tel: +1.312.876.7700 Fax: +1.312.993.9767
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing          Moscow
                                                                     Boston           Munich
                                                                     Brussels         New York
                                                                     Century City     Orange County
March 22, 2021                                                       Chicago          Paris
                                                                     Dubai            Riyadh
                                                                     Düsseldorf       San Diego
                                                                     Frankfurt        San Francisco
                                                                     Hamburg          Seoul
VIA ECF & EMAIL                                                      Hong Kong        Shanghai
                                                                     Houston          Silicon Valley
                                                                     London           Singapore
Hon. Cathy Seibel                                                    Los Angeles      Tokyo
United States District Judge                                         Madrid           Washington, D.C.
Southern District of New York                                        Milan
300 Quarropas Street
White Plains, New York 10601-4150


                       Re: National Association for the Advancement of Colored People, Spring Valley
                       Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Judge Seibel:

        Pursuant to this Court’s March 5, 2021 order, Plaintiffs have recalculated the fee award in
accordance with the Court’s instructions. Plaintiffs provided the recalculated award to the
District on March 12, 2021 and on March 19, 2021, the District confirmed that Plaintiffs’
recalculation was accurate. Plaintiffs have submitted the recalculated award of $5,446,139.99 as
a proposed order (ECF 687).

         Yesterday, March 21, 2021, the District emailed Plaintiffs’ counsel and asked us to
inform the Court that the District “does not consent to the form of the judgment” because it does
“not see the point of the draft order’s many ‘whereas’ clauses” which establish the factual and
legal basis for the award. The District also provided Plaintiffs with a new proposal whereby the
District’s payment obligation would not come due until October 15, 2021 and would accrue
interest at the “prime rate” reported in the Wall Street Journal, which is currently 3.25%, rather
than the statutory post-judgment interest rate mandated under 28 U.S.C. 1961, which has
fluctuated between 7-8% over the past week. Because the District waited until the day before the
fee award was due to submit this proposal, we have not had time to fully consider it or discuss it
with each of our clients. In any event, Plaintiffs respectfully request that the Court enter the fee
award as submitted. Nothing in that award will preclude Plaintiffs and the District from
continuing to explore whether there is a mutually beneficial compromise that can be reached
regarding the Plaintiffs’ fee award, the District’s past and continuing payments to Morgan Lewis
to litigate this case, and/or global resolution of the District’s appeals.

                                                   Respectfully submitted,
         Case 7:17-cv-08943-CS-JCM Document 688 Filed 03/22/21 Page 2 of 2
March 22, 2021
Page 2




                                            /s/ Russell Mangas
                                            Russell Mangas

cc:       All Counsel of Record (via ECF)
